USDC IN/ND case 3:21-cv-00617-DRL-MGG document 1 filed 08/19/21 page 1 of 6


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

SHAUN FEWELL,                                 )
                                              )
              Plaintiff,                      )
                                              )
       v.                                     ) CAUSE NO: 3:21-cv-617
                                              )
LOGANSPORT STATE HOSPITAL ,                   )
                                              )
              Defendant.                      )


                     COMPLAINT AND DEMAND FOR JURY TRIAL


       1.     Plaintiff, Shaun Fewell (“Plaintiff”), brings this lawsuit against Defendant

Logansport State Hospital (“Defendant”) pursuant to the Family and Medical Leave Act

(“FMLA”), 29 U.S.C. § 2601 et seq., and Title VII of the Civil Rights Act of 1964 (“Title VII”),

42 U.S.C. §§ 2000e, as amended.

                                            PARTIES

       2.     Plaintiff is a resident of the State of Indiana, who at all times relevant to this

action was employed within the geographical boundaries of the Northern District of Indiana.

       3.     Defendant is a Agency of the State of Indiana engaging in business within the

geographical boundaries of the Northern District of Indiana, South Bend Division.

                                JURISDICTION AND VENUE

       4.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331; 28 U.S.C. § 1343; 42

U.S.C. § 1988; 42 U.S.C. § 2000e-5(f)(3); and 29 U.S.C. § 2617(a)(2).

       5.     Plaintiff was an “employee” of Defendant within the meaning of 42 U.S.C. §

12111(4), 29 U.S.C. § 2611(2)(A) and 42 U.S.C. § 2000e(f).
USDC IN/ND case 3:21-cv-00617-DRL-MGG document 1 filed 08/19/21 page 2 of 6


       6.      Defendant is an "employer" within the meaning of 42 U.S.C. § 12111(5), 29

U.S.C. § 2611(4)(A) and 42 U.S.C. § 2000e(b).

       7.      Plaintiff satisfied his obligations to exhaust administrative remedies, having

timely filed a Charge of Discrimination with the Equal Employment Opportunity Commission

(“EEOC”). Plaintiff received his right-to-sue notice from the EEOC and now timely files this

lawsuit.

       8.      All facts, events, and transactions giving rise to this lawsuit occurred within the

geographic environs of the Northern District of Indiana; thus, venue is proper in this Court

pursuant to 28 U.S.C. § 1391.

                                    FACTUAL ALLEGATIONS

       9.      Plaintiff began working for Defendant in or about June 5, 2017 as Psychiatric

Service Specialist.

       10.     Throughout his employment with Defendant, Plaintiff met or exceeded all of

Defendant’s legitimate employment expectations.

       11.     At all times relevant to this Complaint, Plaintiff reported to Terry Shrock (male)

and Jennifer Shively (female).

       12.     Plaintiff is male.

       13.     In early Fall 2020, Plaintiff requested and was granted extended leave under the

FMLA to care for his daughter who was suffering from depression and anxiety. Plaintiff returned

to work in late September, 2020.

       14.     Upon his return to work, Plaintiff was tasked by Shrock with submitting notes on

a female coworker’s files. Plaintiff noted there was not enough time to perform such a task as the


                                                 2
USDC IN/ND case 3:21-cv-00617-DRL-MGG document 1 filed 08/19/21 page 3 of 6


notes were due in 24 hours. Shrock responded that Plaintiff should “just get something in there,

do what you can.”

       15.     Plaintiff reviewed the coworkers files and entered notes on the files as required.

       16.     Approximately one week later, Fewell was accused by Shively of falsifying the

notes that he had entered for the coworker. Fewell protested and noted that he had not falsified

any notes and had reviewed all the coworker’s files and entered notes as appropriate. Shrock

informed Fewell that he would simply be coached on the quality of his notes and would not be

disciplined.

       17.     Shortly thereafter, with no warning or progressive discipline, Fewell was

terminated, allegedly for the poor quality of his notes.

       18.     Similarly situated female employees and/or employees who had not previously

used FMLA leave also were accused of having poor quality notes yet were coached or

progressively disciplined yet not terminated, including but not limited to Elizabeth Mills.

       19.     Defendant’s senior staff had previously expressed retaliatory intent in connection

with the FMLA. Facility Medical Director Dr. Danny Meadows was witnessed by Plaintiff and

others stating “anyone using FMLA during Covid shouldn’t have a job” and “if you use FMLA,

you’ll never get a raise.”

       20.     Defendant terminated Plaintiff because of his engagement in protected activity

under the FMLA and because of his sex.

       21.     Any other reasons proffered by Defendant for its termination of Plaintiff is

pretext.

       22.     Plaintiff has suffered damages as a result of Defendant’s unlawful actions.


                                                  3
USDC IN/ND case 3:21-cv-00617-DRL-MGG document 1 filed 08/19/21 page 4 of 6


                                               COUNT I

                                      FMLA RETALIATION

         23.    Plaintiff hereby incorporates paragraphs 1-22 of his Complaint, as if the same

were set forth at length herein.

         24.    Plaintiff requested and received FMLA leave.

         25.    Defendant terminated Plaintiff in retaliation for requesting and/or taking FMLA

leave.

         26.    Defendant's actions were intentional, willful, and in reckless disregard of

Plaintiff's rights as protected by the FMLA.

         27.    Plaintiff has been damaged as a result of Defendant’s unlawful actions.

                                             COUNT II

                                     SEX DISCRIMINATION

         28.    Plaintiff hereby incorporates paragraphs 1-27 of his Complaint.

         29.    Defendant took adverse employment actions against Plaintiff and subjected him to

disparate policy and procedures because of his sex.

         30.    Defendant terminated Plaintiff because of his sex.

         31.    Defendant’s unlawful actions were intentional, willful, and done in reckless

disregard of Plaintiff’s rights as protected by Title VII.

         32.    Plaintiff has been injured as a result of Defendant’s unlawful actions.

                                       REQUESTED RELIEF

         WHEREFORE, Plaintiff Shaun Fewell, by counsel, respectfully requests that this

Court find for him and order that:


                                                   4
USDC IN/ND case 3:21-cv-00617-DRL-MGG document 1 filed 08/19/21 page 5 of 6


        1.      Defendant reinstate Plaintiff or, in lieu of reinstatement, pay front pay and

benefits to Plaintiff;

        2.      Defendant pay lost wages and benefits to Plaintiff;

        3.      Defendant pay liquidated damages to Plaintiff in the amount of two (2) times the

                amount of back pay owed to Plaintiff;

        4.      Defendant pay compensatory and punitive damages to Plaintiff;

        5.      Defendant pay pre- and post-judgment interest to Plaintiff;

        6.      Defendant pay Plaintiff’s attorneys’ fees and costs incurred in litigating this

                action; and

        7.      Defendant pay to Plaintiff any and all other legal and/or equitable damages that

                this Court determines appropriate and just to grant.




                                               Respectfully submitted,


                                               s/ John H. Haskin
                                               John H. Haskin (7576-49)

                                               s/ Keenan D. Wilson
                                               Keenan D. Wilson (32195-49)

JOHN H. HASKIN & ASSOCIATES
255 North Alabama Street, 2nd Floor
Indianapolis, Indiana 46204
(317) 955-9500
(317) 955-2570 fax
jhaskin@jhaskinlaw.com
kwilson@jhaskinlaw.com



                                                  5
USDC IN/ND case 3:21-cv-00617-DRL-MGG document 1 filed 08/19/21 page 6 of 6


                                 DEMAND FOR JURY TRIAL

       The Plaintiff, Shaun Fewell, by counsel, respectfully requests a jury trial as to all issues

deemed so triable.


                                              Respectfully submitted,


                                              s/ John H. Haskin
                                              John H. Haskin (7576-49)




                                                 6
